PER CURIAM
Petitioner seeks review of a Board of Parole and Post-Prison Supervision order that set his parole release date. ORS 144.335. He argues that the Board’s reliance on information that it refused to disclose to him violated his rights under Article I, sections 10 and 11, of the Oregon Constitution, and the Sixth and Fourteenth Amendments to the United States Constitution.
In Flowers v. Board of Parole, 124 Or App 331, 862 P2d 1312 (1993), we decided the issues presented by petitioner contrary to his position, holding that the Board may deny petitioner access to certain information.
Petitioner’s other arguments do not require discussion.
Affirmed.